         Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and JULIA                   )
 SHEKETOFF,                                   )
                                              )          Civ. No. 1:19-02443 (RDM)
                Plaintiffs,                   )
  v.                                          )          JURY TRIAL DEMANDED
                                              )
 JONES DAY et al.,                            )
                                              )
                Defendants.                   )

                          ANSWER AND DEFENSES TO
                    PLAINTIFFS’ SUPPLEMENTAL COMPLAINT

       Defendants Jones Day (or the “Firm”) and Stephen J. Brogan (together with Jones Day,

“Defendants” as used herein), by and through undersigned counsel, hereby file this Answer

and Defenses to Plaintiffs’ Supplemental Complaint (ECF #43). Any allegation not explicitly

admitted is denied. Headings contained in the Supplemental Complaint are not substantive

allegations to which an answer is required and to the extent the headings are repeated in this

Supplemental Answer, it is solely for ease of reference. To the extent those headings are

construed as substantive allegations to which an answer is required, Defendants deny the

allegations.

                              PRELIMINARY STATEMENT

       Plaintiffs have a history of trading on the sensationalism of their claims. Before even

filing this lawsuit, they threatened to take Jones Day to “the court of public opinion” and—

when the Firm did not acquiesce to their extortionate demands for special treatment—went to

The New York Times. When they did file this lawsuit, Plaintiffs related their case to the high-

profile Tolton class action and repeated the same meritless allegations of institutionalized

inequality (which the Tolton plaintiffs voluntarily withdrew after those allegations collapsed
           Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 2 of 21




under factual scrutiny). See Notice of Related Case (ECF #4); see also Voluntary Dismissal

(ECF #182), Tolton v. Jones Day, No. 1:19-cv-00945-RDM (D.D.C.). And, in conjunction

with filing this action, Plaintiffs launched a media campaign with professionally taken family

photos in The New York Times and The Washington Post, and interviews in legal publications.

       Whatever Plaintiffs’ media strategy, Defendants will defend themselves with the facts

in whatever forum Plaintiffs choose. To that end, the Firm released a statement on August 14,

2019, setting forth some of the context that Plaintiffs omitted from their false and misleading

allegations and press statements. Those same facts have appeared throughout Jones Day’s

filings in this Court, and they will ultimately help prove the emptiness of Plaintiffs’ claims.

See, e.g., Br. in Supp. of Defs.’ Motion to Dismiss at 5-7 (ECF #15) (responding to Sheketoff’s

pay claims); Answer at p. 2 and ¶¶ 59, 152 (responding to Sheketoff’s claims about a doctored

photograph and Savignac’s retaliation claim). It is telling that Plaintiffs’ response is to

complain that Jones Day is retaliating against them when the Firm relays these facts to the

same public audience Plaintiffs have attempted to manipulate.

                    RESPONSES TO PLAINTIFFS’ ALLEGATIONS

       1.      The allegations in Paragraph 1 of the Supplemental Complaint refer to a written

document that speaks for itself, and Defendants deny any allegations inconsistent therewith.

Defendants incorporate here the averments in their September 18, 2020 Answer and Defenses

to Plaintiffs’ Complaint (ECF #35).

       2.      The allegations in Paragraph 2 of the Supplemental Complaint refer to a written

document that speaks for itself, and Defendants deny any allegations inconsistent therewith.

Defendants deny that the Supplemental Complaint states a claim on which relief can be

granted.

       3.      Defendants deny Paragraph 3 of the Supplemental Complaint.



                                              2
           Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 3 of 21




       4.      Defendants deny Paragraph 4 of the Supplemental Complaint

       5.      Defendants deny Paragraph 5 of the Supplemental Complaint

       6.      Defendants deny Paragraph 6 of the Supplemental Complaint

                                          PARTIES

       7.      The allegations in Paragraph 7 of the Supplemental Complaint refer to a written

document that speaks for itself, and Defendants deny any allegations inconsistent therewith.

Defendants deny that the Supplemental Complaint states a claim on which relief can be

granted.

       8.      Defendants deny the first sentence of Paragraph 8 of the Supplemental

Complaint. The allegation that any person “acted in the interest of Jones Day” at any time is

a legal conclusion to which no response is required. Defendants lack knowledge or information

sufficient to form a belief as to what Plaintiffs anticipate and, on that basis, deny the third

sentence in Paragraph 8 of the Supplemental Complaint.

       9.      Defendants deny that Heifetz participated in any alleged retaliation.

Defendants lack knowledge or information sufficient to form a belief as to what Plaintiffs

believe and, on that basis, deny the remainder of Paragraph 9 of the Supplemental Complaint.

                              JURISDICTION AND VENUE

       10.     Paragraph 10 of the Supplemental Complaint states a legal conclusion to which

no response is required. To the extent a response is required, Defendants incorporate by

reference Paragraph 18 of their September 18, 2020 Answer and Defenses to Plaintiffs’

Complaint (ECF #35).

       11.     Paragraph 11 of the Supplemental Complaint states a legal conclusion to which

no response is required. To the extent a response is required, Defendants incorporate by




                                              3
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 4 of 21




reference Paragraph 19 of their September 18, 2020 Answer and Defenses to Plaintiffs’

Complaint (ECF #35).

       12.     Paragraph 12 of the Supplemental Complaint states a legal conclusion to which

no response is required. To the extent a response is required, Defendants incorporate by

reference Paragraph 20 of their September 18, 2020 Answer and Defenses to Plaintiffs’

Complaint (ECF #35).

       13.     Paragraph 13 of the Supplemental Complaint states a legal conclusion to which

no response is required. To the extent a response is required, Defendants incorporate by

reference Paragraph 21 of their September 18, 2020 Answer and Defenses to Plaintiffs’

Complaint (ECF #35).

                                FACTUAL ALLEGATIONS

       14.     Defendants admit Paragraph 14 of the Supplemental Complaint. Defendants

deny that Plaintiffs have stated a claim on which relief can be granted.

       15.     The allegations in Paragraph 15 of the Supplemental Complaint refer to a

written document that speaks for itself, and Defendants deny any allegations inconsistent

therewith. Defendants deny that Plaintiffs have stated a claim on which relief can be granted

and further aver that the Court dismissed Sheketoff’s EPA claim and Savignac’s FMLA

interference claim.

       16.     Defendants admit that, on August 14, 2019, Jones Day issued a statement with

the heading “Jones Day Responds to Litigation Challenging Leave Policy.” Except as

expressly admitted here, Defendants deny Paragraph 16 of the Supplemental Complaint.

       17.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in Paragraph 17 of the Supplemental Complaint, without




                                               4
           Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 5 of 21




the alterations made by Plaintiffs in the Supplemental Complaint. Defendants further aver that

Paragraph 17 of the Supplemental Complaint does not quote the statement in full.

       18.     Defendants admit that the statement Jones Day issued on August 14, 2019,

relating to this lawsuit remains accessible through https://www.jonesday.com.

       19.     Defendants admit that Jones Day placed links to the August 14, 2019 statement

relating to this lawsuit on the Firm’s Facebook page and Twitter account; that those links

remain active as of this filing; and that the number of followers for those two accounts may

have exceeded 20,000 as of the date the links were posted. Except as expressly admitted here,

Defendants deny as stated Paragraph 19 of the Supplemental Complaint.

       20.     Defendants deny Paragraph 20 of the Supplemental Complaint and further aver

that news stories about Plaintiffs’ Complaint and Jones Day’s Answer are also available

through internet searches.

       21.     Defendants deny Paragraph 21 of the Supplemental Complaint.

       22.     Defendants deny Paragraph 22 of the Supplemental Complaint, except they

admit that the text in quotes appears in Jones Day’s August 14, 2019 statement relating to this

lawsuit, without the alterations made by Plaintiffs in the Supplemental Complaint.

       23.     Defendants deny Paragraph 23 of the Supplemental Complaint.

       24.     The allegations in Paragraph 24 of the Supplemental Complaint refer to a

written document that speaks for itself, and Defendants deny any allegations inconsistent

therewith.

       25.     Defendants deny Paragraph 25 of the Supplemental Complaint, except they

admit that the text in quotes appears in Jones Day’s August 14, 2019 statement relating to this

lawsuit.




                                              5
           Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 6 of 21




       26.     Defendants admit the general proposition that false accusations can damage the

target’s reputation, depending on the circumstances. Except as expressly admitted here,

Defendants deny Paragraph 26 of the Supplemental Complaint, deny that any false accusation

was made against Plaintiffs, and deny that Plaintiffs have suffered any injury as a result of

Jones Day’s August 14, 2019 statement relating to this lawsuit.

       27.     Defendants deny Paragraph 27 of the Supplemental Complaint, except they

admit that the text in quotes appears in Jones Day’s August 14, 2019 statement relating to this

lawsuit.

       28.     The allegations in Paragraph 28 of the Supplemental Complaint refer to a

written document that speaks for itself, and Defendants deny any allegations inconsistent

therewith.

       29.     Defendants deny Paragraph 29 of the Supplemental Complaint.

       30.     Defendants deny Paragraph 30 of the Supplemental Complaint, except they

admit that the text in quotes appears in Jones Day’s August 14, 2019 statement relating to this

lawsuit, without the alterations made by Plaintiffs in the Supplemental Complaint.

       31.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in Paragraph 31 of the Supplemental Complaint.

       32.     Defendants deny Paragraph 32 of the Supplemental Complaint.

       33.     The allegations in Paragraph 33 of the Supplemental Complaint refer to a

written document that speaks for itself, and Defendants deny any allegations inconsistent

therewith.

       34.     Defendants deny the first sentence of Paragraph 34 of the Supplemental

Complaint, deny that Jones Day fired Savignac in retaliation for any protected activity, and




                                              6
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 7 of 21




incorporate by reference Paragraphs 10 and 152 of their September 18, 2020 Answer and

Defenses to Plaintiffs’ Complaint (ECF #35).

       35.     Defendants deny Paragraph 35 of the Supplemental Complaint.

       36.     Defendants deny any implication in the first sentence of Paragraph 36 of the

Supplemental Complaint that Jones Day cannot or does not fire employees for showing poor

judgment or being intemperate, and deny the second sentence of Paragraph 36 of the

Supplemental Complaint.

       37.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in Paragraph 37 of the Supplemental Complaint, without

the alterations made by Plaintiffs in the Supplemental Complaint. The remaining allegations

in Paragraph 37 of the Supplemental Complaint refer to a written document filed in another

lawsuit that speaks for itself and explains both the circumstances surrounding the incident

alleged in this paragraph, and the actions that the Firm took in addressing that situation and

disciplining the associate involved. Defendants deny any allegations inconsistent with that

document and, except as expressly admitted here, deny Paragraph 37 of the Supplemental

Complaint.

       38.     Defendants admit that Jones Day does not fire every attorney who has given

notice of his or her resignation from the Firm; that Jones Day recruits exceptional associate

candidates from Supreme Court clerkships and that some of those candidates have expressed

in recruiting uncertainty about having a long-term career with a large, international law firm;

and that the text in quotes appears in Jones Day’s August 14, 2019 statement relating to this

lawsuit, without the alterations made by Plaintiffs in the Supplemental Complaint. Except as

expressly admitted here, Defendants deny Paragraph 38 of the Supplemental Complaint,




                                               7
           Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 8 of 21




including without limitation the allegation that Heifetz recruits individuals who have clearly

conveyed an intention not to remain with Jones Day, and any inference that the circumstances

surrounding Savignac’s termination are comparable to a voluntary resignation or the

recruitment of a promising associate who has yet to commit to a specific career path.

        39.    Defendants deny Paragraph 39 of the Supplemental Complaint, except admit

that Jones Day does provide some underperforming attorneys with the opportunity to seek

alternate employment while still associated with Jones Day.

        40.    Defendants lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 40 of the Supplemental Complaint about Plaintiffs’ awareness of the

circumstances of the departures of other attorneys from Jones Day and, on that basis, deny

them.

        41.    Defendants lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 41 of the Supplemental Complaint and, on that basis, deny them.

        42.    Defendants deny Paragraph 42 of the Supplemental Complaint, except they

admit that the text in quotes appears in Jones Day’s August 14, 2019 statement relating to this

lawsuit.

        43.    The allegations in Paragraph 43 of the Supplemental Complaint refer to a

written document that speaks for itself, and Defendants deny any allegations inconsistent

therewith.

        44.    Defendants deny Paragraph 44 of the Supplemental Complaint, except they

admit that the text in quotes appears in Jones Day’s August 14, 2019 statement relating to this

lawsuit and that the statement did not include the text of Savignac’s January 16, 2019 email,

which was instead set out in Paragraph 146 of Plaintiffs’ Complaint.




                                              8
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 9 of 21




       45.     Defendants deny Paragraph 45 of the Supplemental Complaint, except they

admit that the text in quotes appears in Jones Day’s August 14, 2019 statement relating to this

lawsuit, without the alterations made by Plaintiffs in the Supplemental Complaint.

       46.     To the extent the allegations in Paragraph 46 of the Supplemental Complaint

refer to written documents, those documents speak for themselves and Defendants deny any

allegations inconsistent therewith. Defendants deny the remainder of Paragraph 46 of the

Supplemental Complaint.

       47.     Defendants deny Paragraph 47 of the Supplemental Complaint.

       48.     Defendants deny Paragraph 48 of the Supplemental Complaint.

       49.     Defendants deny Paragraph 49 of the Supplemental Complaint.

       50.     Defendants deny Paragraph 50 of the Supplemental Complaint.

       51.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in Paragraph 51 of the Supplemental Complaint, without

the alterations made by Plaintiffs in the Supplemental Complaint.

       52.     Defendants admit that the email referenced in Paragraph 52 of the Supplemental

Complaint was sent to McClure, that Heifetz was included as a “cc” recipient, and that Heifetz

at that time was a partner at Jones Day. Except as expressly admitted here, Defendants deny

Paragraph 52 of the Supplemental Complaint.

       53.     Defendants admit that McClure is the Director of Human Resources and

Counsel; that the Jones Day Firm Manual identifies that position—along with several others—

as one to whom a person can report what he or she believes to be an instance of discrimination;

and that Heifetz forwarded to McClure questions that Sheketoff had about the Firm’s family




                                              9
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 10 of 21




leave policy in August 2018. Except as expressly admitted here, Defendants deny Paragraph

53 of the Supplemental Complaint.

       54.     Defendants deny Paragraph 54 of the Supplemental Complaint.

       55.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 55 of the Supplemental Complaint and, on that basis, deny them.

       56.     Defendants deny Paragraph 56 of the Supplemental Complaint, except they

admit that the first quoted text appears in Jones Day’s August 14, 2019 statement relating to

this lawsuit, without the alterations made by Plaintiffs in the Supplemental Complaint.

       57.     Defendants deny Paragraph 57 of the Supplemental Complaint.

       58.     The allegations in Paragraph 58 of the Supplemental Complaint refer to a

written document that speaks for itself, and Defendants deny any allegations inconsistent

therewith.

       59.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in Paragraph 59 of the Supplemental Complaint.

       60.     Defendants deny Paragraph 60 of the Supplemental Complaint.

       61.     Defendants deny Paragraph 61 of the Supplemental Complaint and further aver

upon information and belief that Sheketoff remains a practicing attorney.

       62.     Defendants deny Paragraph 62 of the Supplemental Complaint.

       63.     Defendants lack knowledge or information sufficient to form a belief as to the

unidentified individuals referenced in Paragraph 63 of the Supplemental Complaint, on that

basis deny Paragraph 63 of the Supplemental Complaint, and deny any inference that Jones

Day’s investigation in support of its press release was inadequate.




                                              10
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 11 of 21




       64.     Defendants deny Paragraph 64 of the Supplemental Complaint and incorporate

by reference Paragraphs 70 through 91 of their September 18, 2020 Answer and Defenses to

Plaintiffs’ Complaint (ECF #35).

       65.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in Paragraph 65 of the Supplemental Complaint.

       66.     Defendants deny Paragraph 66 of the Supplemental Complaint and incorporate

by reference Paragraphs 26 through 29 and 33 of their September 18, 2020 Answer and

Defenses to Plaintiffs’ Complaint (ECF #35).

       67.     Defendants deny Paragraph 67 of the Supplemental Complaint and incorporate

by reference Paragraphs 26 through 29 and 33 of their September 18, 2020 Answer and

Defenses to Plaintiffs’ Complaint (ECF #35).

       68.     Defendants deny Paragraph 68 of the Supplemental Complaint and incorporate

by reference Paragraphs 26 through 29 and 33 of their September 18, 2020 Answer and

Defenses to Plaintiffs’ Complaint (ECF #35).

       69.     Defendants admit that Savignac’s salary effective July 1, 2018, was $500,000,

and that Sheketoff’s salary effective July 1, 2017, was $440,000. Defendants deny as stated

the remainder of Paragraph 69 of the Supplemental Complaint, and incorporate by reference

Paragraphs 26 through 29 and 33 of their September 18, 2020 Answer and Defenses to

Plaintiffs’ Complaint (ECF #35).

       70.     Defendants deny the allegations in Paragraph 70 of the Supplemental

Complaint.

       71.     Defendants admit that protected classes have legal rights against unlawful

discrimination and that Jones Day’s August 14, 2019 statement relating to this lawsuit uses the




                                               11
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 12 of 21




term “highly paid.” Except as expressly admitted here, Defendants deny Paragraph 71 of the

Supplemental Complaint.

       72.     Defendants deny Paragraph 72 of the Supplemental Complaint.

       73.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in Paragraph 73 of the Supplemental Complaint.

       74.     Defendants deny Paragraph 74 of the Supplemental Complaint.

       75.     Defendants deny Paragraph 75 of the Supplemental Complaint.

       76.     Defendants deny Paragraph 76 of the Supplemental Complaint.

       77.     Defendants deny as stated Paragraph 77 of the Supplemental Complaint and

incorporate by reference Paragraphs 26 through 29 and 33 of their September 18, 2020 Answer

and Defenses to Plaintiffs’ Complaint (ECF #35).

       78.     Defendants admit that Sheketoff’s employment with Jones Day began on

October 27, 2014; that she recorded 58 client billable hours in 2014; and that, effective July 1,

2015, Sheketoff’s salary was increased by $60,000. Except as expressly admitted here,

Defendants deny Paragraph 78 of the Supplemental Complaint.

       79.     Defendants admit the first sentence in Paragraph 79 of the Supplemental

Complaint and admit that effective July 1, 2016, Sheketoff’s salary was increased by $65,000.

Except as expressly admitted here, Defendants deny Paragraph 79 of the Supplemental

Complaint.

       80.     Defendants admit the first sentence in Paragraph 80 of the Supplemental

Complaint; admit that Sheketoff worked with Partner A during calendar year 2016, and that

Partner A submitted a review of Sheketoff’s performance, which speaks for itself and is

described in Paragraph 88 of Defendants’ September 18, 2020 Answer and Defenses to




                                               12
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 13 of 21




Plaintiffs’ Complaint (ECF #35); admit that effective July 1, 2017, Sheketoff’s salary was

increased by $15,000; and admit that the amount of that increase was based in part on her 2016

assessment statement. Except as expressly admitted here, Defendants deny Paragraph 80 of

the Supplemental Complaint.

       81.     Defendants admit that Sheketoff recorded 575 client billable hours in 2017;

admit that effective July 1, 2018, Sheketoff’s salary was increased by $85,000, to $525,000;

and admit that, during the nearly four years she was employed with Jones Day, Sheketoff

recorded over 3,000 hours to non-client billable matters, including pro bono clients. Except as

expressly admitted here, Defendants deny Paragraph 81 of the Supplemental Complaint.

       82.     Defendants admit that Sheketoff’s hours on client billable matters were never

high relative to the Firm’s expectations for Sheketoff. Defendants also admit that Sheketoff

recorded 179 hours to client billable matters in 2015, 1066 hours to client billable matters in

2016, and 575 hours to client billable matters in 2017, and further aver that those numbers

speak for themselves; admit that the adjustments to associate salaries that take effect on July 1

each year are based on the Firm’s assessment of the individual associate’s performance in the

prior calendar year; and admit that the adjustments Sheketoff received on July 1, 2016, and

July 1, 2018, were higher by both dollar amount and percentage increase than the adjustment

she received on July 1, 2017. Except as expressly admitted here, Defendants deny, deny as

stated, or lack knowledge or information sufficient to form a belief as to the allegations in

Paragraph 82 of the Supplemental Complaint and, on that basis, deny them.

       83.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit refers to Sheketoff as “a highly paid associate,” deny as stated the remainder of

Paragraph 83 of the Supplemental Complaint, and incorporate by reference Paragraphs 26




                                               13
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 14 of 21




through 29, 33, 91, 95, and 210 of their September 18, 2020 Answer and Defenses to Plaintiffs’

Complaint (ECF #35).

       84.     Defendants admit that Jones Day rewards and advances lawyers based on their

individual merit” but are unaware what Plaintiffs are quoting in that sentence, and admit that

Jones Day’s August 14, 2019 statement relating to this lawsuit refers to Sheketoff as “a highly

paid associate.” Defendants deny the second sentence of Paragraph 84 of the Supplemental

Complaint and incorporate by reference Paragraphs 26 through 29, 33, 91, 95, and 210 of their

September 18, 2020 Answer and Defenses to Plaintiffs’ Complaint (ECF #35)

       85.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in the first sentence of Paragraph 85 of the Supplemental

Complaint but deny the remaining allegations in that sentence. Defendants deny the second

and third sentences in Paragraph 85.

       86.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in Paragraph 86 of the Supplemental Complaint, without

the alterations made by Plaintiffs in the Supplemental Complaint, and deny the remaining

allegations in Paragraph 86 of the Supplemental Complaint.

       87.     The allegations in Paragraph 87 of the Supplemental Complaint refer to two

photos which speak for themselves, and Defendants deny Plaintiffs’ characterization of those

photos as “doctored” and “un-doctored.”

       88.     Defendants admit that Jones Day’s August 14, 2019 statement relating to this

lawsuit includes the language quoted in Paragraph 88 of the Supplemental Complaint, without

the alterations made by Plaintiffs in the Supplemental Complaint.

       89.     Defendants deny Paragraph 89 of the Supplemental Complaint.




                                              14
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 15 of 21




       90.     Defendants deny as stated Paragraph 90 of the Supplemental Complaint and

incorporate by reference Paragraphs 58 through 65 of their September 18, 2020 Answer and

Defenses to Plaintiffs’ Complaint (ECF #35).

       91.     Defendants lack knowledge or information sufficient to form a belief as to the

allegations in Paragraph 91 of the Supplemental Complaint and, on that basis, deny them.

Defendants deny that Jones Day ever altered any website photo to conform to any “Caucasian

standards of female beauty” or that it “radically altered” any photo of Sheketoff.

       92.     Defendants admit that on August 19, 2019, Jones Day filed a motion titled

“Defendants’ Motion for Extension of Time to Respond to Complaint” in the above-captioned

action, which motion is docketed at ECF #11. Except as expressly admitted here, Defendants

deny Paragraph 92 of the Supplemental Complaint.

       93.     Defendants admit that they filed a motion for an extension of time that included

the language quoted in Paragraph 93 of the Supplemental Complaint, without the alterations

made by Plaintiffs in the Supplemental Complaint. Defendants deny the inferences Plaintiffs

seek to draw from that motion.

       94.     Defendants deny Paragraph 94 of the Supplemental Complaint.

       95.     Defendants deny Paragraph 95 of the Supplemental Complaint.

                                 COUNT XII
 RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
                        1964, 42 U.S.C. § 2000e, et seq.
           (on behalf of Sheketoff and Savignac against Jones Day)

       96.     Defendants incorporate Paragraphs 1-95 above. Except as expressly admitted,

Defendants deny the allegations in Paragraph 96 of the Supplemental Complaint.

       97.     Defendants deny Paragraph 97 of the Supplemental Complaint.

       98.     Defendants deny Paragraph 98 of the Supplemental Complaint.



                                               15
       Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 16 of 21




       99.    Defendants deny Paragraph 99 of the Supplemental Complaint.

       100.   Defendants deny Paragraph 100 of the Supplemental Complaint.

       101.   Defendants deny Paragraph 101 of the Supplemental Complaint.

                                    COUNT XIII
    RETALIATION IN VIOLATION OF THE FAIR LABOR STANDARDS ACT,
             AS AMENDED BY THE EQUAL PAY ACT, 29 U.S.C. § 215
 (on behalf of Sheketoff and Savignac against Jones Day, Brogan, and John Does 1-10)

       102.   Defendants incorporate Paragraphs 1-101 above. Except as expressly admitted,

Defendants deny the allegations in Paragraph 102 of the Supplemental Complaint.

       103.   Defendants deny Paragraph 103 of the Supplemental Complaint.

       104.   Defendants deny Paragraph 104 of the Supplemental Complaint.

       105.   Defendants deny Paragraph 105 of the Supplemental Complaint.

       106.   Defendants deny Paragraph 106 of the Supplemental Complaint.

       107.   Defendants deny Paragraph 107 of the Supplemental Complaint.

                                     COUNT XIV
      RETALIATION IN VIOLATION OF THE D.C. HUMAN RIGHTS ACT,
                               D.C. Code § 2-1401 et seq.
 (on behalf of Sheketoff and Savignac against Jones Day, Brogan, and John Does 1-10)

       108.   Defendants incorporate Paragraphs 1-107 above. Except as expressly admitted,

Defendants deny the allegations in Paragraph 108 of the Supplemental Complaint.

       109.   Defendants deny Paragraph 109 of the Supplemental Complaint.

       110.   Defendants deny Paragraph 110 of the Supplemental Complaint.

       111.   Defendants deny Paragraph 111 of the Supplemental Complaint.

       112.   Defendants deny Paragraph 112 of the Supplemental Complaint.

       113.   Defendants deny Paragraph 113 of the Supplemental Complaint.

                                  PRAYER FOR RELIEF

       Defendants deny that Plaintiffs are entitled to any relief.


                                               16
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 17 of 21




                                      JURY DEMAND

       Defendants demand a trial by jury for all issues so triable.

                         AFFIRMATIVE & OTHER DEFENSES

       Without admitting any of the facts alleged in the Supplemental Complaint, Defendants

hereby assert and allege the following separate and additional defenses, without assuming the

burden of proving any fact, issue, or element of a cause of action where such burden properly

belongs to Plaintiffs, and without prejudice to Defendants’ right to argue that Plaintiffs bear

the burden of proof as to any one or more of said defenses. Furthermore, all such defenses are

pleaded in the alternative and do not constitute an admission of liability or an admission that

Plaintiffs are entitled to any relief whatsoever.     Defendants presently have insufficient

knowledge or information as to whether they may have additional, as yet unasserted, defenses.

Defendants therefore reserve the right to assert additional defenses in the event discovery or

further proceedings indicate such additional defense would be appropriate:

                                       FIRST DEFENSE

       The Supplemental Complaint fails, in whole or in part, to state a claim upon which relief

can be granted or a claim for which the relief sought may be awarded.

                                      SECOND DEFENSE

       Plaintiffs lack standing to seek declaratory or injunctive relief because they are no longer

employed by Jones Day.

                                       THIRD DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by equitable defenses, including the

doctrines of equitable estoppel, laches, waiver and/or unclean hands.




                                              17
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 18 of 21




                                       FOURTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by Defendants’ rights to free speech,

including under the First Amendment to the U.S. Constitution.

                                         FIFTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Defendants’ statements were

factually true, rational interpretations of disclosed facts, and/or non-falsifiable matters of opinion.

                                        SIXTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, as for any matters for which Plaintiffs

have failed to satisfy administrative, procedural or jurisdictional prerequisites for commencing and

maintaining this action.

                                      SEVENTH DEFENSE

       All actions by Defendants with respect to Plaintiffs were lawful and in compliance with

applicable provisions of law, rules and regulations, and all actions by Defendants with respect to

Plaintiffs were taken for legitimate, non-retaliatory, non-prohibited reasons and/or for good cause.

                                       EIGHTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part because Jones Day’s decisions and actions

were based on legitimate, non-retaliatory business reasons and were not pretexts for retaliation.

                                        NINTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part because Jones Day’s decisions and actions

were consistent with business necessity.

                                        TENTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part because Jones Day’s decisions and actions

were based on bona fide factors other any allegedly protected activity.




                                                  18
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 19 of 21




                                     ELEVENTH DEFENSE

       Jones Day at all relevant times has maintained, disseminated and observed anti-retaliation

policies that, inter alia, provide that all decisions are to be made on the basis of merit without

regard to protected activity or on any other basis that is protected under applicable law, and prohibit

any form of retaliation against an individual who in good faith reports a claim of discrimination or

who opposes any act or practice made unlawful by any federal, state, or local statute, or who

cooperates in the investigation of such a report.

                                      TWELFTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part because Defendants did not intentionally

engage in an unlawful practice.

                                    THIRTEENTH DEFENSE

       Plaintiffs’ claims are barred in whole or in part to the extent that the claims are based on

alleged incidents that do not constitute tangible adverse actions against Plaintiffs, Jones Day

exercised reasonable care to prevent the alleged incidents, and the Plaintiffs unreasonably failed

to take advantage of available preventative or corrective opportunities.

                                   FOURTEENTH DEFENSE

       Plaintiffs have suffered no damages as a result of any alleged act or omission of

Defendants.

                                     FIFTEENTH DEFENSE

       Even if Plaintiffs have suffered damages, Plaintiffs’ claims are barred in whole or in part

by their failure to mitigate, or attempt to mitigate, their damages.

                                     SIXTEENTH DEFENSE

       Plaintiffs’ claims are barred to the extent that damages, if any, resulted from the acts and/or

omissions of a Plaintiff or any person on whose behalf relief is sought.



                                                    19
        Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 20 of 21




                                  SEVENTEENTH DEFENSE

       Plaintiffs’ claims for equitable relief are barred in whole or in part to the extent Plaintiffs

have not suffered injury or harm and will not suffer imminent and irreparable injury or harm as a

result of any action or conduct by Defendants.

                                   EIGHTEENTH DEFENSE

       Plaintiffs’ claims for injunctive, equitable, and/or declaratory relief are inappropriate to the

extent Plaintiffs have an adequate remedy at law.

                                   NINETEENTH DEFENSE

       The Supplemental Complaint fails to state a claim upon which an award of liquidated or

punitive damages can be granted.

                                    TWENTIETH DEFENSE

       Plaintiffs’ claims for punitive damages are barred because Defendants did not act with,

ratify, authorize, or acquiesce in any acts of fraud, oppression, malice, wanton, willful, or

conscious disregard, or reckless indifference toward Plaintiffs.

                                  TWENTY-FIRST DEFENSE

       Plaintiffs’ claims for punitive damages are barred to the extent such damages are not

authorized by applicable federal or D.C. law.

                                TWENTY-SECOND DEFENSE

       The imposition of punitive damages or penalties would violate Defendants’ constitutional

rights, including, without limitation, Defendants’ rights to equal protection under the United States

Constitution, Defendants’ rights to procedural due process under the Fourteenth Amendment of

the United States Constitution, and Defendants’ rights to substantive due process under the Fifth

and Fourteenth Amendments of the United States Constitution.




                                                 20
       Case 1:19-cv-02443-RDM Document 45 Filed 03/05/21 Page 21 of 21




                                TWENTY-THIRD DEFENSE

      Plaintiffs are not entitled to recover attorneys’ fees and costs under the causes of action as

demanded in the Supplemental Complaint.

 Dated: March 5, 2021                             Respectfully submitted,

                                                   /s/ Traci Lovitt
                                                  Traci Lovitt (Bar No. 467222)
                                                  Terri L. Chase (pro hac vice)
                                                  JONES DAY
                                                  250 Vesey Street
                                                  New York, NY 10281
                                                  Phone: (212) 326-3939
                                                  Email: tlovitt@jonesday.com
                                                  Email: tlchase@jonesday.com
                                                  Christopher DiPompeo (Bar No. 1003503)
                                                  JONES DAY
                                                  51 Louisiana Avenue NW
                                                  Washington, DC 20001
                                                  Phone: (202) 879-3939
                                                  Email: cdipompeo@jonesday.com
                                                  Anderson T. Bailey (pro hac vice)
                                                  JONES DAY
                                                  500 Grant Street
                                                  Pittsburgh, PA 15219
                                                  Phone: (412) 391-3939
                                                  Email: atbailey@jonesday.com
                                                  Counsel for Jones Day and Stephen J. Brogan




                                               21
